Case 3:21-cv-01635-MEM-DB Document 1-3 Filed 09/22/21 Page 1 of 4

 

EXHIBIT 2
2410 California Stre
415-529.-.

September 4, 2020
Sushovan Hussain, DOB: 03/29/1964

To Whom It May Concern:

This letter is to inform, that | have seen’
includes moderate asthma. He is-takir
exacerbations of this condit :

today, and. hé has béen feel

continue these medica

Sincerely,

 
Case 3:21-cv-01635-MEM-DB Document 1-3 Filed 09/22/21 Page 3 of 4

 

HUSSAIN, Sushovan (Mr)
Date of Birth: 29-Mar-1964

Town Medical Centre

 

NHS Number: Sijggese rece’

HUSSAIN, Sushovan (Mr): Deterof Bith: 29-Mar-4964 (B4y)

Report Path: Local Record

Cade House, 2 Chipstead Lane, Riverhees, Sevenoaks, Kent, TN43 24G

 

Home Tet 01732 742328”

 

NHS Number:
Usual GP: HOFMANN, Olaf (Dr) Work Tel:
Patient Type: Regular Mobile Tel:
Registered 26-Jun-2001 emall =
Problems
No problems recorded.
Medication
Atute
Repeat .
Salbutamol 100micrograms/dese inhaler CFC free 2 PUFF AS 2x 200 dose 04-Jun-2018
. REQUIRED . :
Clenii Modulite 100mierograms/dose inhaler (Chiesi TWOTOBE TAKEN 1 inhaler 13-May-2016
Ltd) TWICE A DAY
Mometasone SOmicrograms/dose nasal spray AS DIRECTED 1 spray(s) - 20-Mar-2016
Allergies
No allergies recorded.
Health Status
02-Jul-2013 Never smoked tobacco
30-May-2012 O/E Blood Pressure Reading 120/80 mmHg
17-Feb-2012 Body mass index 23.3 18.5 - 24.9
47-Feb-2012 O/E~ weight 73 Kg
05-May-2008 O/E height

17-Jul-2003 Noies summary on computer
LH

Planned Events

477 cm

24-May-1964 First pneumosoccal conjugated vaccination Le

02.Jul-2014 Asthma annual review
02-Jul-2014 Asthma follow-up

03-Jul-2014 Medication Review
09-Jul-2018 No BP recorded in past 5 years
09-Jul-2018 Asthma Review Overdue

09-Jul-2018 Medication review due 03-Jul-2014

09-Jul-2018 Patient on QOF Registers °

Last 3 Consultations

40-250 cm

 

2 eee ZG 4 io 4 oe SSM ITNT EEN
Problem Achilles tendinitis Fish Lateral: tet
Examination § PP physio

 
Case 3:21-cv-01635-MEM-DB Document 1-3 Filed 09/22/21 Page 4 of 4

ae

AI

7020 1810 0001 4643 2088

SagWON [SUNN ALYWNT

 

 

Tha

1850

 

 

 
